Quillian, Judge.
On certiorari the Supreme Court has reversed our affirmance of the trial judge’s suppression of certain evidence. State v. Perry, 234 Ga. 842. In accordance with the mandate of that opinion the judgment of the lower court is therefore reversed.

Judgment reversed.


Bell, C. J., and Clark, J., concur.

*125Decided October 14, 1975.
W. S. Lee, District Attorney, Daniel MacDougald, III, Assistant District Attorney, for appellant.
Greenholtz & Hind, H. T. Greenholtz, Jr., for appellee.